FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DO SUNG UHM; EUN SOOK UHM, a               
married couple, individually and
                                                  No. 06-35672
for all others similarly situated,
                Plaintiffs-Appellants,              D.C. No.
                                                CV-06-00185-RSM
                  v.
                                               Western District of
HUMANA INC., a Delaware                           Washington,
corporation; HUMANA HEALTH PLAN                      Seattle
INC., a Kentucky corporation doing
                                                    ORDER
business as Humana,
              Defendants-Appellees.
                                           
                        Filed July 22, 2009

        Before: Betty B. Fletcher, Richard A. Paez and
             Marsha S. Berzon,* Circuit Judges.
                              ORDER

   Appellees’ request for reconsideration shall be treated as a
petition for panel rehearing and is GRANTED. The opinion
filed on August 25, 2008 and reported at 540 F.3d 980 (9th
Cir. 2008) is WITHDRAWN and shall not be cited as prece-
dent. The petition for rehearing en banc is moot. The panel
will file a new disposition in due course.




  *Due to the unavailability of Senior District Judge William Schwarzer,
Judge Berzon has been randomly drawn as a replacement judge.

                                 9381
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.